Citation Nr: 1809965	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1965 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Louisville, Kentucky, Regional Office (RO). In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In March 2017, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and, therefore, the appeal is REMANDED as directed below.

1.  Reasons for the remand:

The April and October 2017 VA medical opinions are inadequate. The April 2017 medical opinion states inaccurate and incomplete information about the Veteran's in-service knee complaints and treatment. The October 2017 opinion fails to address whether arthritis manifested to a compensable degree within one year of service separation and, instead, answers only the question of when the Veteran was first treated for knee complaints after service. Therefore, remand is necessary to obtain new VA medical opinions.

Remand is also necessary to perform imaging studies on the Veteran's knees to determine whether he has arthritis.

2.  Schedule the Veteran for a VA knees examination WITH AN EXAMINER WHO HAS NOT PREVIOUSLY EXAMINED THE VETERAN OR OPINED ON HIS KNEE DISORDER to obtain an opinion as to the nature and etiology of all knee disorders. 

All indicated tests and studies should be accomplished and the findings reported in detail. IMAGING STUDIES OF BOTH KNEES MUST BE COMPLETED TO DETERMINE WHETHER THE VETERAN HAS ARTHRITIS.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified left and right knee disorder originated in service or was caused by any in-service event, injury, disorder, or disease.

b.  whether left and/or right knee arthritis manifested to a compensable degree within one year of separation from service.


The examiner's attention is drawn to the following:

*July 1965 report of medical history at service entrance where the Veteran reported leg cramps and the examiner noted cramps with exertion. VBMS Entry 3/15/11, p. 14-15.

*July 1965 physical examination for service entrance where the Veteran's lower extremities were normal. VBMS Entry 3/15/11, p. 45-47.

*Service treatment records indicating October and November 1967 in-service knee complaints. VBMS Entry 3/15/11, p. 8, 12 and VBMS Entry 6/20/16, p. 1, 2, 3, 5.

*January 1969 report of medical history at service separation where the Veteran reported "trick" or locked knee and leg cramps and where the examiner noted "Cramps in legs during a period of about one year while overseas-x-rays have been negative." VBMS Entry 3/15/11, p. 11-13.

*January 1969 physical examination for service separation indicating that the Veteran's lower extremities were normal. VBMS Entry 3/15/11, p. 7-8.

*October 1998 private orthopedic treatment for the left knee stating that the Veteran had "some form of surgery on the medial side of his knee at which time he states some cartilage was taken out (twenty years ago)," that "X-rays show some mild narrowing of the medial compartment," and stating a diagnosis of degenerative meniscal tear versus DJD of the left knee, mild." VBMS Entry 6/20/16 (fourth), p. 34.

*August 1999 private orthopedic treatment for the left knee stating "I think he's got some degenerative arthritis in the medial compartment, but no acute meniscal tear." VBMS Entry 6/20/16 (fourth), p. 32.

*March 2008 private treatment record stating prior medical history of left knee surgery. VBMS Entry 5/17/12, p. 87.

*September 2015 VA examination stating that the Veteran had been diagnosed with left knee meniscal tear in the 1970s and stating that the Veteran had torn cartilage repaired after waking up in 1971 with his left knee "bent funny" despite reporting no specific injury to the knees. 

*November 2015 private orthopedic treatment record stating a history of open medial knee surgery in the 1970's, that an X-ray study of the left knee indicated narrowing of the medial joint space with patella-femoral degenerative changes, and stating a diagnosis of left knee osteoarthritis 
VBMS Entry 6/20/16 (first), p. 19-21.

*April 2016 Board hearing testimony where the Veteran described working as a jet mechanic which involved kneeling, squatting, crawling, and lifting heavy items, which caused knee pain.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




